Citation Nr: 1221265	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-06 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Coyle, Counsel










INTRODUCTION

The Veteran served on active duty from September 1989 to June 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran filed a claim seeking service connection for paranoid schizophrenia, the Board notes that the Veteran has been diagnosed with, and has sought treatment for, multiple psychiatric disorders, including depression, schizophrenia, acute psychosis, and schizoaffective disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that, although an appellant's claim identified as a certain mental disability, the claim cannot be limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In this regard, the Board notes that the Veteran also claims that he suffers from PTSD.  However, in April 2007, the RO denied service connection for PTSD, and the Veteran has not appealed that decision.  Thus, the issue currently on appeal has been redefined as is shown on the title page of this decision.  Clemons, supra.  

In November 2010, the Veteran indicated that he wishes to reopen a previously denied claim for service connection for a skin disability, including as due to an undiagnosed illness.  This issue is not inextricably intertwined with the current appeal and has not been adjudicated by the RO.  Therefore, it is referred to the agency of original jurisdiction (AOJ) for appropriate disposition.  

In the following decision, the Board grants the Veteran's claim to reopen the previously denied issue of entitlement to service connection for a psychiatric disability other than PTSD.  The underlying question of entitlement to service connection for a psychiatric disability other than PTSD is addressed in the remand that follows the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2002 rating decision, the RO denied service connection for a psychiatric disorder other than PTSD.  

2.  Evidence received since the April 2002 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder other than PTSD, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision denying service connection for a psychiatric disorder other than PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001). 

2.  Evidence received subsequent to the April 2002 rating decision is new and material, and the claim for service connection for a psychiatric disorder other than PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008). 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the Board is reopening the Veteran's claim for service connection for a psychiatric disorder other than PTSD.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the appeal in full.  Thus, the Board concludes that the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.201, 20.302 (2011).

Service connection for a psychiatric disorder other than PTSD was initially denied by rating decision dated April 2002, on the grounds that there was no evidence of a psychiatric disorder in service or within the first post-service year, nor was it otherwise related to the Veteran's service.  There was no appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran filed his claim to reopen in March 2006.  In support of this claim, the Veteran submitted a May 2001 clinical note reflecting assertions that he had been treated for a psychiatric disorder since 1994, less than 2 years after his discharge from active service, and potentially occurring during a period of active duty for training (ACDUTRA) with the Army National Guard.  

The Veteran is competent to report continuing psychiatric symptoms since service.  See Shade, supra.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and statements provided in support of this claim, the Board finds the Veteran credible with respect to his assertions.  See Justus, supra.  

With these considerations, the Board has reviewed the record, with particular attention to the May 2001 assertions of psychiatric symptomatology since 1994, and finds that this evidence is new and material within the meaning of 38 C.F.R. § 3.156(a).  The evidence is new, in that it was not previously of record.  The Board finds the Veteran competent and credible with respect to the assertions of continuity of symptomatology, which relate to an unestablished fact necessary to substantiate the claim.  See Shade, supra.  Therefore, the Board finds that new and material evidence has been presented to reopen the claim for service connection for a psychiatric disorder other than PTSD.  The claim to reopen is therefore granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder other than PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

On an undated VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated that he has received psychiatric treatment at the VA Medical Center (VAMC) in Chicago, Illinois.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2) (2011).  On remand, the Veteran's records from the Chicago VAMC should be obtained and associated with the claims folder.  

Requests have been made to the Veteran's Army National Guard unit for a complete copy of his records.  However, it appears that the request may have been directed to the incorrect unit.  Available service personnel records reflect that he was assigned to the 863rd Engineer Battalion in Harvey, Illinois, which is not the unit to which the request for records was directed.  As the Veteran's National Guard records may have pertinent information as to whether the Veteran showed any signs of a psychiatric disability within the first year after his discharge from service, or during a period of ACDUTRA, a renewed request for a complete set of the Veteran's National Guard records should be accomplished upon remand.  

As the Veteran has competently and credibly reported psychiatric symptoms since 1994, less than 2 years after his service, a VA examination should be scheduled upon remand to determine the etiology of any diagnosed psychiatric disability other than PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Subsequent to the February 2012 certification of the Veteran's appeal, on April 18, 2012, the Veteran's attorney filed a formal motion to withdraw his representation of the Veteran.  38 C.F.R. § 20.608 (2011).  Via a telephone conversation in March 2012, the Veteran  acknowledged the pending withdrawal and stated that he preferred to represent himself.  However, the Board finds that, upon remand, he should be notified of his right to obtain representation during the adjudication of the de novo claim for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran in writing of his right to obtain representation through an attorney or a veterans service organization during the adjudication of the de novo claim for service connection for a psychiatric disability other than PTSD.  

2.  Issue to the Veteran a VCAA letter pertaining to the issue of entitlement to service connection for a psychiatric disability other than PTSD.  

3.  Contact the Chicago, Illinois VAMC and request that all records of the Veteran's psychiatric treatment at that facility since June 1992 be provided for inclusion with his claims folder.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)(West 2002) and 38 C.F.R. § 3.159(e)(2011). 

4.  Request a complete copy of any available service treatment and personnel records from the Veteran's Army National Guard unit, identified in personnel records as the 863rd Engineer Battalion, 400 E. 167th Street, Harvey, Illinois.  Any records obtained should be associated with the claims folder.  If such records are unavailable, a negative reply must be obtained.
5.  Then, schedule the Veteran for VA examination to determine the nature and etiology of any psychiatric disability other than PTSD that he may have.  The claims folder should be made available to the examiner in conjunction with the examination, and a notation to the effect that this review has taken place should be made in the evaluation report.  Any testing deemed necessary should be conducted, and the results of any such testing completed should be included in the examination report.  All pertinent pathology shown on examination should be annotated in the evaluation report.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., 50 percent probability or greater, that any diagnosed psychiatric disability other than PTSD had its clinical onset during service or is otherwise related to service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of his psychiatric problems.  [The examiner must set forth the medical reasons for accepting or rejecting any of the Veteran's statements regarding continuity of symptoms since his period of military service.]  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  [The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.]  

6.  After the above has been completed, readjudicate the issue of entitlement to service connection for a psychiatric disability other than PTSD.  If the issue continues to be denied, the Veteran and his representative (if any) must be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


